Mr. President, I wish to express
my warm congratulations to you upon your election to the
presidency of this fifty-fourth session of the United
Nations General Assembly. Your unanimous election to
the presidency is not only an attestation to the confidence
we in Africa have in your leadership ability, but is also
an affirmation of the faith the international community
has in you to steer this organ successfully into the twenty-
first century. You take up the helm of this body at a
critical juncture, when we are here taking stock of where
we stand on the eve of the new millennium.
Let me avail myself of this opportunity to express
our sincere gratitude to your predecessor, His Excellency
Minister Didier Opertti of Uruguay, who presided over
the affairs of this Assembly in a diligent and exemplary
manner. We thank him for his conscientious efforts and
sterling contribution.
May I also express our great appreciation of the
Secretary-General, Mr. Kofi Annan, who, having
recognized the great opportunities and challenges ahead
of us, has worked tirelessly to help us map a noble vision
for the future of our Organization.
6


We are also witnessing another historic moment for
our Organization, as we admit into our midst three new
members: Nauru, Kiribati and Tonga. We welcome them to
our brotherhood of nations and wish them all the best as
they chart their own destinies and make their contribution
within our community of nations.
On our African continent, the holding of free and fair
elections in Nigeria has ushered in a democratic
dispensation worthy of our attention. This transformation
serves as a monument erected to inform the international
community that Africa has said "No" to the
institutionalization of the route map from barracks to the
State House, which hitherto the military has traversed with
impunity. Further, the return to peace and democracy in
Liberia and Sierra Leone bears ample testimony to Africa’s
renewed quest for democracy, peace and stability. It is,
therefore, our fervent hope that the implementation of these
peace agreements will lead to the restoration of normality
in the region.
In the same spirit, the Southern African Development
Community (SADC) alliance intervened in the Democratic
Republic of the Congo to uphold one of the most
fundamental tenets of the United Nations Charter: respect
for the principle of sovereignty and territorial integrity.
Aggression, under whatever pretext, should be condemned
and opposed by the United Nations. We are, therefore,
encouraged by the eventual participation of the rebels in the
peace process.
We wish to register our most sincere gratitude to His
Excellency President Chiluba of Zambia for his untiring
efforts that succeeded in bringing the rebels on board this
peace process. It must be emphasized, though, that the
success or failure of a peacekeeping mission to the
Democratic Republic of the Congo will be determined by
the availability of both human and material resources. We
are, however, worried that an inadequately funded
Democratic Republic of the Congo peacekeeping operation
would be a clear manifestation of Africa’s increasing
marginalization in the new world order. We trust, therefore,
that the United Nations will now render the requisite
support to sustain this achievement.
We find this an opportune moment to call upon the
international community not only to put its full weight
behind African peace initiatives, but also to assess and
buttress the institutional and operational capacity of the
Organization of African Unity (OAU) in the prevention,
management and resolution of conflicts in Africa. In this
vein, we hail the European Union’s declaration that its
future engagement with the belligerents involved in the
Democratic Republic of the Congo conflict would depend
on the latter’s fulfilment of their obligations as spelt out
in the Lusaka ceasefire agreement.
Sadly, the gains that we registered in the Democratic
Republic of the Congo peace process are being negated
by the renewed bloodbath in Angola, where, for the
second time this decade, UNITA has resumed war,
disregarding the 1994 Lusaka Peace Agreement. We
therefore call upon the international community to put in
place effective mechanisms that tighten the embargo
against UNITA, particularly in the light of the recently
concluded mission of Ambassador Robert Fowler,
Chairman of the Security Council sanctions committee on
UNITA.
Zimbabwe hails the acceptance by Eritrea and
Ethiopia of the OAU Framework Agreement to end the
war in the Horn of Africa. Zimbabwe, as a member of the
high-level committee that coordinated the effort to end the
war between the two African States, calls upon the United
Nations to undergird this successful regional peace
initiative with the necessary technical and other resources
to make the process irreversible and permanent.
Since its inception the United Nations has had on its
agenda a concern for economic and social development.
The follow-up to the implementation of the goals of the
World Summit for Social Development is currently being
assessed, and it has become evident that a potentially
explosive social situation confronts the world today. The
soaring levels of unemployment, the deteriorating
standards of living, the abject poverty in most
developing countries, especially on our continent, Africa,
are cause for serious concern.
We note that Africa’s fortunes have continued to
worsen despite the continent’s best efforts. Growth
slowed in the majority of African countries and, at 2.6 per
cent in 1998, average gross domestic product for all of
Africa fell far short of the eight per cent annual growth
rate envisioned by the World Bank as the level capable of
significantly reducing poverty levels on the continent.
Adverse factors that contribute to this decline include
slower growth of the world economy, declining
commodity prices, the contagious effects of the Asian
financial crisis, the El Niño weather pattern, civil strife
and political turmoil in several spots.
At a time when greater challenges and opportunities
are emerging within the context of globalization, it is
7


crucial that Africa’s nagging vulnerabilities are highlighted
and addressed. Total African export revenues fell by nearly
$14 billion in 1998, to just $112 billion, an 11 per cent
drop from the 1997 level, mainly due to price declines.
That negative trend has continued in 1999.
We are concerned that at a time when prospects for
aid effectiveness in Africa are improving significantly,
official development assistance to Africa has fallen to its
lowest level. Between 1993 and 1997, total aid receipts in
Africa fell by nearly 13 per cent, from $21 billion to $18.7
billion. At this rate, official development assistance flows
have fallen far short of the $30 billion a year that
economists estimate is needed to reduce poverty in Africa.
The net rate of return on investment in African
countries remains higher than in other developing countries.
It was estimated at 20 to 30 per cent during 1990 to 1994,
on average, as opposed to 16 to 18 per cent for all
developing countries. Yet in contrast to this great potential,
Africa has not been a significant beneficiary of the dramatic
increase in global foreign direct investment flows.
Africa’s debt is essentially non-payable and certainly
unsustainable under any sensible growth-oriented
macroeconomic scenario. There is an urgent need to release
more resources from debt servicing to financing
development and creating conditions that encourage inflows
of private foreign investment. Although the Heavily
Indebted Poor Countries Debt (HIPC) Initiative constitutes
an important mechanism for debt relief, its eligibility
criteria are rather restrictive. While the need for better debt
management by Africa in the future is acknowledged, any
credible solution to Africa’s debt problem must indeed
entail substantial debt cancellation.
We in Africa are therefore fully persuaded that it is
time the international community deliberates on the
substance and prospects for new aid modalities which
emphasize a holistic and comprehensive approach. There is
need for us to share views on how best to foster a new
donor-beneficiary relationship in which multi-donor
programmes focus on supporting an African-driven agenda.
In our own region of southern Africa, we are at an
advanced stage of setting up a trade protocol meant to
maximize our earnings from trade. With a majority of our
members having ratified this protocol, only a couple more
remain before it is operational.
We are also keenly aware of the critical role of
telecommunications as an effective vehicle for successful
international trade. Accordingly, my country only recently
agreed to be a subregional host for the AFRITEL, an
African regional telecommunications centre. We trust that
international investors will see this as positive
preparedness on the part of our continent not only to
attract them and their investments, but indeed to
concretely ensure that they also prosper in their
endeavours on our continent.
The United Nations decade for the progressive
development and codification of international law is
coming to a close on an important note, with the
establishment of the International Criminal Court.
However, the Court can be successful only if it is
universally accepted. We must, therefore, lend our
unwavering support to this process so that we can
complete this important milestone in the history of our
Organization.
As we look into the new millennium, let us aspire to
have an international order that espouses the twin
objectives of universal peace and security on the one
hand, and an improved quality of life for all the earth’s
inhabitants on the other. It must be an order characterized
by justice and respect for international law. Such
international law must surely have the effect of restraining
both regional and international belligerent countries. We
should join enthusiastically in the promotion of the
achievements of the decade for the development of
international law.
Zimbabwe is greatly disturbed at the cataclysmic
turn of events in East Timor following the self-
determination referendum there. The crisis chronicled in
the report of the Security Council Mission to Jakarta and
Dili was most disquieting. Zimbabwe therefore welcomes
the deployment of the multinational force to restore peace
and security in East Timor and to facilitate the delivery of
humanitarian assistance. We sincerely hope that the
Security Council will soon authorize the deployment of a
United Nations peacekeeping force whose financial and
other resource requirements are vouched for by the entire
membership of this Organization.
It would be remiss of me not to mention how
inequitable it is that the membership of the Security
Council should remain unreflective of the vastly altered
international circumstances. The need for the reform of
the Security Council is no longer just a lofty ideal we
strive to achieve, but a prerequisite for the very existence
of this Organization. The Security Council, as a principal
organ of the United Nations, is entrusted to act on behalf
8


of the entire membership, which to date has risen to 188
countries. The stark realities of the situation in the world
must be reflected not only in the sheer increase in numbers,
but also in consideration of the democratic principle of
equitable geographical representation and participation.
It is grossly unjust that we, the developing countries,
should remain totally unrepresented in the permanent
membership of a body entrusted with such power and
authority. The powers and privileges that the current
members of the Security Council enjoy should be extended
to all new members if the Council is to be effective.
And so, as we hold the last session of the General
Assembly in the current millennium, it behooves us to
make one giant leap into the future, not only in terms of
wise and bold decisions, but also in terms of the
commitment to implement them and see them bear fruit for
us and for posterity.






